DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to claims filed on 06/07/2022. 
	Claim 9 has been cancelled. Claims 1-8 and 10 have been amended. Claims 1-8 and 10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US3672098 hereinafter Webb) in view of Messa (EP1275806 hereinafter Messa).

With regard to claim 1, Webb teaches
A pivotable mullion (18 or 19) that pivots from the horizontal to vertical position (see abstract), of a vertical lifting door (13), that engages with a base plate (84) when in the vertical position. 

Webb does not teach that the base plate (84) is a floor pit covering system that changes position based off external and internal forces.


However Messa teaches
A floor pit covering system (see figures 4 and 5) arranged to interconnect with an automatic gate (25) comprising a cover plate (31) that changes position in response to force applied by the automatic gate (25)

and a pivoting system (32, 33, 34), said pivoting system (32, 33, 34) being adapted for arranging said cover plate (31) in a second end position (shown in figure 5) in response to an external force (force from 25 applied over top 31), being applied onto said cover plate (31), said cover plate (31) being arranged in said first end position (shown in figure 4) when the external force is less (31 is in first end position when external force from 25 is not applied over top it) and in said second end position (shown in figure 5) when the external force exceeds (external forces exceeds internal force when 25 is applied over top 31) the internal force, wherein said first end position (shown in figure 4) is a horizontal position (31, see figure 4) and said second end position (shown in figure 5) is in a slanted position (31, see figure 5). 
(when combined with mullion of Webb, the mullion will operate similarly to gate 25 seen in figure 5 that penetrates the floor pit as seen in figures 4-5).

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, to have the floor pit covering system because the floor pit covering system allows for a cover over the system allowing for less possible injury from tripping from bystanders and a better appearance as many of the systems components are covered while the pit is closed and not in use. 

Messa does not teach that the second end position (shown in figure 5) of the cover plate (31) is in a fully vertical position. 

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the floor pit covering system of Messa, to have the cover plate be in a vertical position in the second end position because Webb uses a pivotable structure that goes from horizontal to vertical for one structure so making another structure pivot in that same way would be consistent with the overall inventions elements. Changing the position has been held as unpatentable because shifting the position of the second end position of the cover plate would not have modified the operation of the device. (See MPEP 2144.04 VI. C).

With regard to claim 7, Messa teaches
wherein said floor pit (shown in figures 4 and 5) is closed when said cover plate (31) is arranged in said first end position (shown in figure 4), and said floor pit (shown in figure 4 and 5) is open when said cover plate (31) is arranged in said second end position (shown in figure 5)


With regard to claim 8, Messa teaches
Method of operating a floor pit covering system according to claim 1, comprising the steps of: 
a) applying an internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position) onto said cover plate (31) such that said cover plate (31) is held in a first end position (shown in figure 4), 
b) applying an external force (25 applied onto 31) onto said cover plate (31), 
c) moving said cover plate (31) to a second end position (shown in figure 5) when the external force (25 applied onto 31) exceeds the internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position),
d) holding said cover plate (31) in said second end position (shown in figure 5) as long as the external force (25 applied onto 31) exceeds the internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position), 
e) removing said external force (25 applied onto 31) from said cover plate (31), and 
f) returning said cover plate (31) to said first end position (shown in figure 4) when the external force (25 applied onto 31) is less to the internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position).

With regard to claim 10, Messa teaches
wherein said floor pit (shown in figures 4 and 5) is closed when said cover plate (31) is arranged in said first end position (shown in figure 4) and said floor pit (shown in figures 4 and 5) is open when said cover plate (31) is arranged in said second end position (shown in figure 5)

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Messa in further view of Abele (EP1258586 hereinafter Abele).

With regard to claim 2, Messa teaches
a pivoting system (32, 33, 34) 

Messa does not teach an articulated joint system that comprises at least one spring

However Abele teaches an articulated joint (21) capable of bringing a panel (10) between the horizontal (shown in figure 5) and vertical positions (shown in figure 1) connected with a spring (28). When external force is applied to the panel (10) in the horizontal position (shown in figure 4) the panel (10) is pivoted to a vertical position (figure 1) 

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the floor pit of Messa, to have an articulated joint that connects to a spring because articulated joints were known in the art to assist in pivoting structures allowing for more flexibility of movement between open and closed positions. Subsisting a counterweight system with that of an articulated joint system has been held as a simple substitution as substituting one method of opening and closing with another would not change the result of the system thus outputting predictable results. (See MPEP 2143 B)


With regard to claim 3, Abele teaches
said internal force (provided by that of the spring) is generated by said spring (28).

With regard to claim 4, Abele teaches
said cover plate (31 when provided with Messa) is arranged at a first end (20) of said articulated joint (21), and said spring (28) is arranged at a second end (26) of said articulated joint system (21).

With regard to claim 5, Abele teaches
said articulated joint system (21) comprises a plurality of interconnected components (23, 25, 26)

With regard to claim 6, Abele teaches
wherein said spring (28) is compressed (see 28 in figure 1) when said cover plate (31 when provided with Messa) is arranged in said second end position (vertical position of Abele is second end position as the panel 10 is vertical and spring 28 is compressed, see figure 1).

Response to Arguments
Applicant states that claims 1-9 and 10 are currently pending in the present application and that claims 1-10 were amended to clarify featured recited thereby. However, claim 9 has been cancelled therefor it was not amended and is no longer pending in the present application. 
The 112 rejection has been withdrawn as the applicant has amended the claims to overcome the rejection.
Applicant argues that Webb and Messa do not teach a “pivoting system that arranges the cover plate in response to an external force applied on the cover plate by the pivotable mullion”. However, the examiner would like to point out that Webb in combination with Messa do teach this recitation of claim 1 as is stated within the 103 rejection above. Webb teaches a pivotable mullion that when combined with Messa’s floor pit, will enter the pit by applying an external force on the plate which will move it from a first end position (horizontal position) to a second end position (vertical position). Messa uses counter weights to keep the cover plate in the first end position (horizontal) and when the door mullion penetrates the cavity, the cover plate moves into the second end position (vertical). This is further detailed in the second to last paragraph of page 2 that states “Cavities 30 in the ground in correspondence with the maximum opening and/or closing position of the gate are designed to receive body 25, which penetrates into the cavity”.
Applicant argues that Messa is silent to a pivotable mullion having a role in the arrangement of the cover plate of the floor pit. However, Messa states within the title and abstract that the floor pit system can be used for “automatic gates and/or doors and the like” further providing evidence that one skilled in the art could use this floor pit system for different gate and door types including that of “a pivotable mullion of a vertical lifting door” as recited within claim 1 and taught by Webb in view of Messa. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the title, abstract, and description of Messa infer that one of ordinary skill in the art would use such a floor pit system for a magnitude of different door and gate types not shown within the figures.
Applicant argues that Messa does not teach that the cover plate is in the vertical position when in the second end position (fully opened position). However, the examiner states within the office action that Messa does not teach this feature but that it would have been obvious to one ordinary skilled in the art to have adjusted the cover plate to be vertical when fully opened as a mere change in orientation and/or position would not have changed intended function and operation of the floor pit. (See MPEP 2144.04 VI. C). It is noted that while the rejection above states Messa fails to disclose a “fully vertical position” there is a position disclosed in figure 5 which is vertical to the horizontal plane.
Applicant argues that to have the cover plate of Messa be vertical, it would require a mechanism that is able to obtain such functionality and that Webb and Messa are silent to such mechanism. However, Messa already teaches a mechanism being that of the counter weights shown in figures 4 and 5 which keep the cover plates horizontal and when an external force overcomes the internal forces of the cover plate, the counter weights move upwards which then is capable of rotating the cover plates in a vertical position. Examiner would like to note that when the mullion of Webb fully enters the floor pit of Messa, counter weights will move further up resulting in the cover plate to rotate further into the vertical position similarly to what is being shown in figure 5.
Applicant argues the dependent claims overcome the prior arts because claim 1 overcomes the prior arts in which they depend from. However, as stated within the “Response to Arguments” within this action, the prior arts of record have been maintained and teach the claim recitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637      

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637